Citation Nr: 0734485	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1957.  He died in 2002, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO rating decision issued by the 
VA Regional Office (RO) in Montgomery, Alabama that denied 
the appellant's claim for compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death, claimed to be 
due to VA medical treatment.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in September 2003, the amended statute 
must be applied.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

All notice obligations have not been satisfied as to the 
appellant's 38 U.S.C.A. § 1151 claim in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the RO has 
not ensured that the appellant was advised specifically of 
what she needs to establish her claim under 38 U.S.C.A. 
§ 1151 in that she was not informed that she needs to 
demonstrate that the veteran incurred additional 
disability/death the proximate cause of which was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing hospital care/medical treatment or 
an event not reasonably foreseeable.  As the appellant has 
not been provided the content-complying notice to which she 
is entitled, the case must be remanded.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).

Review of the evidence of record indicates that the veteran 
was originally seen at the Central Alabama Veterans Health 
Care System (CAVHCS), in July 2002, for treatment of 
pneumonia, atrial fibrillation and chronic obstruction 
pulmonary disease (COPD) with exacerbation.  The veteran then 
had an acute abdomen with a duodenal ulcer perforation.  He 
was intubated and then transferred to the Birmingham VA 
Medical Center (VAMC) for surgery for that condition on July 
21st.  The veteran had a trachesotomy due to prolonged 
intubation with failure to wean.  In August 2002, the veteran 
was transferred back to the CAVHCS.  While the medical 
records for the final period of treatment at the CAVHCS are 
of record, neither the treatment records from the initial 
treatment at CAVHSCS in July 2002, nor the treatment records 
from July to August of 2002 at the VAMC are of record.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the veteran's complete private and VA treatment 
records relating to his medical condition before, during and 
after the July 2002 admission to CAVHCS should be obtained 
and associated with the claims file.

The RO did obtain a medical opinion based on a review of the 
evidence of record on the question of whether the veteran had 
incurred additional disability or death as the result of 
medical treatment he had received in VA care.  However, the 
records requested in this remand were not considered.  
Therefore, the Board finds that another opinion is warranted.

In addition, the appellant contends that the veteran's 
condition was made worse by the documented placement of the 
veteran on a ventilator one night when he was supposed to be 
on a trach collar 24 hours per day in September 2002.  The 
appellant also contends that the sepsis listed on the 
veteran's death certificate was a nosocomial infection that 
was the result of improper medical care.  She further 
contends that other infections, such as the one with 
Clostridium difficile, were also nosocomial infections that 
played a role in the cause of the veteran's death.  Finally, 
the appellant avers that the complications experienced by the 
veteran were not reasonable foreseeable.  These contentions 
were not addressed by the opinion rendered by the VA reviewer 
in January 2005.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must notify the appellant 
of the information (required elements) 
and evidence yet needed to substantiate 
her 38 U.S.C.A. § 1151 claim and of what 
part of such evidence she should obtain, 
and what part the RO will yet attempt to 
obtain on her behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in her possession pertinent to 
her claim.  38 C.F.R. § 3.159 (2006).  
Specifically, the appellant should be 
informed of the type of evidence needed 
to demonstrate that the veteran incurred 
additional disability/death, the 
proximate cause of which was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing hospital 
care/medical treatment or an event not 
reasonably foreseeable.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and/or medical facilities, private or 
government (VA), that provided the 
veteran any treatment for any medical 
problem in 2002.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  In particular, the 
complete VA inpatient and outpatient 
treatment records relating to the 
veteran's treatment at the Birmingham 
VAMC and the CAVHCS in July 2002 and 
early August 2002 should be obtained and 
associated with the claims file.  This 
should include clinic notes, nurses' 
notes, progress notes, laboratory testing 
reports, doctors' orders, admission and 
discharge summaries, OR notes, x-ray and 
other imaging reports and all other 
information.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by an appropriate VA 
physician to determine the nature and 
etiology of the sepsis, pneumonia and 
other conditions noted on the veteran's 
death certificate.  

The reviewing physician should furnish 
opinions concerning the following:

        (a)  The veteran's medical condition 
prior to his July 2002 CAVHCS treatment;
        (b)  The manifestations of pathology 
present prior to July 2002; and
        (c)  Whether the veteran developed 
any additional identifiable disability, 
including nosocomial infection, due to 
any VA treatment or care rendered between 
July 2002 and September 2002.  (The 
opinion must include a discussion of the 
propriety of leaving the veteran on a 
ventilator overnight when a trach collar 
had been ordered and a discussion of the 
etiology and onset date of the fatal 
sepsis and pneumonia in this case.)
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether the 
fatal sepsis/pneumonia was the 
result of an event not reasonably 
foreseeable; 

        (ii.) whether the course of 
treatment the veteran received for 
his various complaints was in any 
manner related to the development of 
the fatal sepsis/pneumonia, 
including whether the care was 
untimely or inadequate; and
        
        (iii) whether the course of 
treatment the veteran received from 
VA between July 2002 and September 
2002 was in any manner related to 
the cause of the veteran's demise.

(The reviewing physician must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

4.  Upon receipt of VA reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the 38 U.S.C.A. § 1151 
cause of death claim.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

